Citation Nr: 1635704	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  14-36 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether the reduction in the disability rating for service-connected diabetic nephropathy from 30 percent to 0 percent, effective August 23, 2012, was proper.  

2.  Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from November 1959 to June 1982.

This appeal to the Board of Veterans' Appeals (Board/BVA) from an August 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The additional issue of entitlement to an increased disability rating for the diabetic nephropathy has been raised by the record in an April 2014 private treatment record received by the RO in September 2014, but has not been initially adjudicated by the RO although the Agency of Original Jurisdiction (AOJ).  An increased-rating claim is different from a rating-reduction claim since, in an increased-rating claim, the claimant has the burden of showing the disability at issue has worsened, whereas in a rating-reduction claim VA has the burden of showing the disability at issue instead has improved.  So the pleadings and burdens of proof differ depending on whether the claim involves a requested increase or disputed reduction.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) ("The BVA incorrectly phrased the issue in terms of whether appellant was entitled to an increased rating; in fact and in law, the issue presented to the BVA, and to this Court, is not whether the Veteran was entitled to an increase but whether the reduction of appellant's rating from 100% to 10% was proper); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case.").  If a claim is appealed to the Board on the basis of a reduction only, there is no need to also discuss whether ratings in excess of the reduction are warranted.  As such, in this case, only the propriety of the reduction is at issue in this appeal.  This, in turn, means the Veteran need not have received the type of notice contemplated by Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010), since it concerns claims for increased ratings, not instead rating reductions.  All of this is to say the Board does not have jurisdiction over this additional issue of rating increase, at least for this particular disability, so is referring this additional claim to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).

Also note, however, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased disability rating for service-connected peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below.  But the Board contrarily is going ahead and deciding the rating-reduction claim.


FINDINGS OF FACT

1.  At the time of the reduction of the Veteran's diabetic nephropathy disability rating from 30 percent to 0 percent in August 2012, the 30 percent rating had been in effect for less than five years.

2.  The preponderance of the evidence shows that his diabetic nephropathy had improved at the time of the August 2012 rating decision and that this improvement in his ability to function would be maintained under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's service-connected diabetic nephropathy from 30 percent to 0 percent was appropriate.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.105(e) and (i) and 3.344 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  More specifically, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A letter dated in September 2011 satisfied this duty-to-notify obligation and was provided prior to the initial AOJ decision at issue, so in the preferred sequence.  He was notified of the types of medical or lay evidence that was for consideration in rating the disability at issue, including evidence as to the impact of his disability on his employment and daily life.  Furthermore, the letter informed him of the evidence that VA would try and obtain versus the information and evidence he was expected to provide in substantiating his claim.  Moreover, as will be discussed in more detail below, VA does not have any additional notification requirements under 38 C.F.R. § 3.105 with respect to the RO reducing the disability rating for his diabetic nephropathy because the combined disability rating did not change and, therefore, there was no reduction in overall compensation.  


Regarding VA's duty to assist, the Board finds that VA also has fulfilled this additional obligation by making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains his service treatment records (STRs), VA treatment records, private treatment records, a VA examination report dated in December 2011, and personal lay statements from him.

The December 2011 VA examination report documents a history from the Veteran of his diabetes and consequent diabetic nephropathy, also indicates the examiner reviewed the electronic claims file, and that the examiner performed an objective physical evaluation.  The examiner recorded the laboratory findings and the results of the urinalysis conducted as part of the examination.  Thus, the VA examination is adequate for rating purposes, such that an additional examination is not required.  

The Veteran has not identified and the record does not otherwise indicate any existing pertinent evidence that has not been obtained and that is obtainable.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis

The Veteran submitted a claim of entitlement to a total disability rating on the basis of individual unemployability owing to service-connected disability or disabilities (TDIU) in September 2011.  He was provided a VA compensation examination in December 2011, and as a result of the evidence obtained from that examination the RO reduced his service-connected diabetic nephropathy rating from 30 percent to 0 percent prospectively effective August 23, 2012, the date of the rating decision.  He appealed the decision, contending that his diabetic nephropathy had not decreased in severity, meaning gotten better or improved; he claims that, if anything, instead it has gotten worse.

A rating reduction must be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examination.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Id.

Prior to reducing a veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2015).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing and, if a timely request for such a hearing is received (i.e., within 30 days), benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1) (2015).

The RO implemented the rating reduction of the Veteran's diabetic nephropathy from 30 percent to 0 percent, effective August 23, 2012, in an August 2012 rating decision.  The RO did not issue a proposed rating decision or provide the Veteran with notice of this reduction.  His overall compensation was not reduced as a result of the rating reduction for his diabetic nephropathy.  Prior to the August 2012 rating decision implementing the reduction from 30 percent to 0 percent for the diabetic nephropathy, his combined disability rating was 90 percent effective from March 8, 2011.  Following the August 2012 rating decision, his combined disability rating remained at 90 percent (and entitlement to a TDIU was granted effective September 15, 2011 in a May 2015 rating decision).  As there was no reduction in overall compensation, the provisions of 38 C.F.R. § 3.105 do not apply.  See 38 C.F.R. § 3.105(e); Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with sixty days notice before making a disability rating decision effective if the decision did not reduce the overall compensation paid to the Veteran); see also VAOPGCPREC 71-91 (Nov. 7, 1991) (where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) does not apply).  Accordingly, the Board finds no error in the RO's notification procedures with respect to the reduction.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2015).  Rating agencies will handle cases affected by change of medical findings or diagnosis, to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  These considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, the 30 percent disability rating for diabetic nephropathy was in effect since December 15, 2008, approximately three and a half years before the reduction took effect.  Thus, the various provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability ratings do not apply in this case.

Pursuant to these provisions, VA is required in a reduction case to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  See Schafrath, 1 Vet. App. at 594 ("these requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition.").  Finally, 38 C.F.R. § 4.10 establishes that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment" and 38 C.F.R. § 4.2 directs that "[e]ach disability must be considered from the point of view of the veteran working or seeking work."  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 421 (1995).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Id.  

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

Prior to the reduction, a VA examination was performed in December 2011.  Based on the findings at that examination and review of the Veteran's medical records, the RO determined that improvement had occurred in the Veteran's diabetic nephropathy.  In this case, the reduction of the Veteran's disability rating was based on one examination conducted in December 2011.  The December 2011 VA examination report shows that the examiner reviewed the Veteran's electronic claims file, as well as the VA Computerized Patient Record System (CPRS).  The examiner documented a thorough history and understanding of the Veteran's diabetes and consequent diabetic neuropathy.  The examiner observed that there was no microalnumin ration elevation or gross proteinuria in the March 2011 lab report.  The examiner determined that the Veteran's diabetic nephropathy had resolved and, therefore, there was no then current diagnosis pertaining to same.  

He explained that the Veteran had no evidence of microalbuminuria in the past, although mentioned as possibly occurring per the VA examiner, there was no evidence of this on the labs done with the exam.  He concluded that, currently, the condition if ever present is now resolved.  The examiner documented that the Veteran is prescribed Lisinopril, 10mg, to treat his diabetic nephropathy.  Based on the March 2011 and November 2011 laboratory studies and the December 2011 urinalysis, the examiner determined that there was no evidence of renal dysfunction or microalbuminuria.  The Board finds that the medical opinion is probative and persuasive as to the issue of whether the Veteran's diabetic nephropathy had improved as the examiner provided a clear explanation based on a review of the medical evidence of record and his medical expertise.  He considered the relevant clinical findings in coming to his conclusion of improvement.  Thus, the evidence of record reflects that the Veteran's diabetic nephropathy most closely approximated albumin and casts with history of acute nephritis; or hypertension noncompensable under Diagnostic Code 7101 at the time of the August 2012 rating decision.

Based on the foregoing, the Board concludes that the requirements for reduction of the disability rating have been met and a preponderance of the evidence is in favor of the reduction.  Accordingly the reduction from 30 to 0 percent for the Veteran's service-connected diabetic nephropathy was proper.


ORDER

The reduction in the disability rating for the service-connected diabetic nephropathy from 30 percent to 0 percent, effective August 23, 2012, was proper.



REMAND

Regarding the additional diabetic complication of peripheral neuropathy of the Veteran's lower extremities, he informed the RO in July 2014 that this disability had become worse since his last VA examination.  Where, as here, a Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).   Furthermore, according to VAOPGCPREC 11-95 (1995), a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  As the Veteran's most recent VA examination for the peripheral neuropathy of his lower extremities was in December 2011, and he has asserted an increase in severity since, the Board concludes that he should be provided another VA compensation examination to reassess the severity of this service-connected disability.

Accordingly, the claims concerning the rating for this disability are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and elicit from him the appropriate information and consent to obtain any outstanding VA and/or private treatment records with respect to his peripheral neuropathy of the bilateral lower extremities.  After securing the appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not been associated with the Veteran's electronic VA claims file.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.

2. After completing the above development and associating any additional evidence with the electronic claims file, schedule the Veteran for a VA examination by an appropriate specialist to determine the current severity of his peripheral neuropathy of the bilateral lower extremities.  The claims file, including a copy of this Remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be accomplished.  The examiner should identify all relevant symptoms and findings and provide an opinion as to the degree of impairment to include functional limitations due the Veteran's peripheral neuropathy of the bilateral lower extremities.

All neurological impairment of the lower extremities should be described in detail, with the affected nerves, or those seemingly affected, identified, and the impairment for each such nerve characterized as slight, moderate, moderately severe, severe, or complete paralysis. 

An explanation should accompany all opinions provided.

3. Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, or are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


